Mr. Justice Baker delivered the opinion of the court. 2. Fraud, § 5*—when knowledge of falsity of representation essential. In an action for deceit, the evidence must show that the representation alleged to be false was in fact false; if false, that it was known to be false by the person making it. 3. Fraud, § 115*—when evidence insufficient to show actionable misrepresentation. In an action of deceit against the surviving partners of a firm, evidence examined and held insufficient to show actionable misrepresentation by the firm relied on by plaintiffs, which was the inducing cause of the loss sustained.